EXHIBIT 10.38

SEPARATION AGREEMENT

 

               This SEPARATION AGREEMENT ("Agreement") is entered into as of
this 10th day of November, 2000, by and between Scott Technologies, Inc. (the
"Company") and Glen W. Lindemann (the "Executive").

               WHEREAS, the Company and the Executive have arrived at a
satisfactory agreement regarding the basis upon which the employment of the
Executive with the Company will terminate; and

               WHEREAS, the Company and the Executive desire to set forth in a
written agreement the terms and provisions of certain severance and other
payments to be made to the Executive under certain circumstances;

               NOW THEREFORE, in consideration of the foregoing, the mutual
covenants and agreements set forth in this Agreement and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the Company and the Executive agree as follows:

Section 1.  Employment Termination Or Death

               1.1     Termination Date. The Company and the Executive agree
that the Executive's employment with the Company will terminate as of December
31, 2000 (the "Termination Date"). Such termination shall not be deemed to be a
"retirement" under the existing Amended and Restated Management Agreement
between the Company and the Executive but the provisions of the Management
Agreement relating to severance benefits, severance pay, vesting of stock
options, disclosure and use of information, co-operation, and injunctive relief
are hereby superseded and null and void.



               1.2      Termination On The Termination Date.  In the event the
Executive terminates employment with the Company on the Termination Date, this
Agreement will become effective, the Executive will be entitled to receive the
Severance Benefits set forth in Section 2.1 hereof and, if he qualifies
therefor, the Executive will become entitled to the Severance Pay set forth in
Section 2.2 hereof.

               1.3      Termination Or Death Prior To The Termination Date.   In
the event the employment of the Executive with the Company terminates or the
Executive dies prior to the Termination Date, the Management Agreement dated
August 17, 1998 between the Company and the Executive will govern and this
Agreement will not be deemed to have become effective.

               1.4      Continued Employment Beyond The Termination Date.  In
the event the Executive continues in the employment of the Company beyond the
Termination Date, the Management Agreement dated August 17, 1998 between the
Company and the Executive will govern and this Agreement will not be deemed to
have become effective.

               1.5      Death After The Termination Date.  In the event the
Executive terminates employment with the Company on the Termination Date and
subsequently dies prior to the end of the twenty-four (24) month period
described in Section 2.2a. hereof, his spouse or beneficiary, including the
executor or administrator of his estate where applicable, shall be entitled to
receive any payments described in Paragraphs a, b, c, d, e, f, and h of Section
2.1 and Paragraphs a and b of Section 2.2 hereof which remain unpaid on the
death of the Executive. In addition, his spouse will be entitled to COBRA
Continuation Coverage for the greater of thirty-six months measured from
December 31, 2000 or the end of the period described in Section 2.2c. Hereof
Finally, the benefits payable under any retirement or



other employee benefit plan or program upon the death of the Executive shall be
determined in accordance with the terms of the respective plan or program.

Section 2.  Severance Benefits and Severance Pay.

                2.1     Severance Benefits. If the Executive terminates his
employment pursuant to Section 1.2 hereof, the Company will, in lieu of any
other severance which may otherwise be payable:

  a.   Pay to the Executive in a cash lump sum a full bonus under the Bonus Plan
with respect to the 2000 year, which Bonus shall be calculated using the formula
contained in the Bonus Plan based on the actual results of the Company for such
year but without any discretionary reduction of the amounts payable to the
Executive that might otherwise be permitted under the Bonus Plan. Such bonus
will be paid to the Executive on the same day as bonuses under the Bonus Plan
are paid to the executives of the Company who are still employed with the
Company.           b.   Pay for the costs of outplacement services actually used
by the Executive; provided, however, that the total fee paid for such services
will be limited to an amount equal to seventeen percent (17%) of the Executive's
annual base salary rate as of the Termination Date.           c.   Pay to the
Executive a cash lump sum, net of taxes, equal to twelve (12) months of the
monthly car allowance then applicable to the Executive. Such payment shall be
paid to the Executive within thirty (30) days following the Termination Date.  
        d.  

Cause all stock options granted to the Executive pursuant to the Company's Key
Employees' Stock Option Plan (the "Option Plan") to become



      immediately exercisable in full and to remain fully exercisable until the
earlier of the date of expiration of the option or one (1) year after the
Termination Date.           e.   Provide to the Executive tax and/or legal
consultation with respect to the benefits granted hereunder up to a maximum cost
to the Company of Five Thousand Dollars ($5,000.00);           f.   Provide
assistance to the Executive in obtaining the financing necessary for the
Executive to exercise his stock options during the period specified in Section
2.1d. hereof;         g.   Continue to be obligated to pay when due all other
benefits to which the Executive has a vested right according to the provisions
of any applicable retirement or other benefit plan or program; and         h.  
Pay to the Executive in a cash lump sum a special compensation award of Ninety
Thousand Dollars ($90,000.00) ("Special Compensation Award"); provided, however,
that payment of the Special Compensation Award shall be conditioned upon the
Executive executing a release which is substantially identical, except for the
date, to the release described in Section 4 hereof ("Second Release") as of
December 31, 2000. Subject to the execution of the Second Release, the Special
Compensation Award shall be paid to the Executive within thirty (30) days
following the end of the twenty-four (24) month period described in Section
2.2a. hereof.        

             2.2      Severance Pay. If the Executive executes the
Non-Competition Agreement attached hereto and delivers such executed Agreement
to the Company no later than thirty (30) days after the date this Agreement is
executed, and if the Executive terminates his



employment pursuant to Section 1.2 hereof, the Executive shall be entitled to
Severance Pay as follows:

  a.   At the election of the Executive, the Company shall either continue to
pay to the Executive for the twenty-four (24) months following the Termination
Date, his monthly base salary at the rate in effect as of the Termination Date
in accordance with the Company's normal payroll practices or make a lump sum
payment to the Executive of the amount due above. Any such lump sum will be
payable within thirty (30) days after the date the Company receives written
notice of the Executive's election to receive the lump sum but in no event prior
to January 1, 2001.           b.   Regardless of which payment option is
selected by the Executive, the Company, throughout such twenty-four (24) month
period, will continue the Executive's life insurance and health care benefits
coverage on the same terms and at the same cost to the Executive as would be
applicable to a similarly situated full-time employee; provided, however, that
in the event the Executive begins to receive comparable life insurance and
health care benefits (determined at the sole discretion of the Company) from a
subsequent employer during such period, the Company may immediately terminate
its life insurance and health care benefits coverage of the Executive.          
c.   If the Executive continues health care benefits coverage for the entire
twenty-four (24) month period of described in Section 2.2b. hereof, the
Executive will be eligible for health care continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act ("COBRA Continuation        



      Coverage") commencing as of the first day of the twenty-fifth (25th) month
after the Termination Date. The Executive will be required to pay the same cost
as applies to other persons covered by COBRA Continuation Coverage.

Section 3.  Covenants.

               3.1      Disclosure or Use of Information. The Executive will at
all times during and after the term of his employment by the Company keep and
maintain the confidentiality of all Confidential Information and will not at any
time either directly or indirectly use such information for his own benefit or
otherwise divulge, disclose or communicate such information to any person or
entity in any manner whatsoever other than employees or agents of the Company or
its Affiliates who have a need to know such information and then only to the
extent necessary to perform their responsibilities on behalf of the Company or
its Affiliates. As used herein, "Confidential Information" will mean any and all
information (excluding information in the public domain) which relates to the
business of the Company and its Affiliates including without limitation all
patents and patent applications, copyrights applied for, issued to or owned by
the Company or any of its Affiliates, inventions, trade secrets, computer
programs, engineering and technical data, drawings or designs, manufacturing
techniques, information concerning pricing and pricing policies, marketing
techniques, suppliers, methods and manner of operations, and information
relating to the identity and/or location of all past, present and prospective
customers of the Company and its Affiliates.

               3.2      Cooperation.  During the term of his employment by the
Company after the date this Agreement is executed and for a period of
twenty-four (24) months following the Termination Date, the Executive will not
attempt to induce any employee of the Company or an Affiliate to terminate his
or her employment with the Company or an Affiliate nor will



he take any action with respect to any of the suppliers or customers of the
Company and its Affiliates which would have or might be likely to have an
adverse effect upon the business of the Company and its Affiliates. Executive
hereby agrees not to make any statement or take any action, directly or
indirectly, that will disparage or discredit the Company and its Affiliates,
their Officers, Directors of the Company, their employees or any of their
products, or in any way damage their reputation or ability to do business or
conduct their affairs. Executive agrees that subsequent to the Termination Date
he will, in conjunction with a Company request, reasonably co-operate with the
Company in connection with transition matters, disputes and litigation matters
upon reasonable notice, at reasonable times, and will be paid or reimbursed for
reasonable expenses incurred by the Executive relating to such matters.

               3.3      Injunctive Relief. In the event of a breach or
threatened breach of any of the provisions of this Section 3 by the Executive,
the Company will be entitled to preliminary and permanent injunctive relief,
without bond or security, sufficient to enforce the provisions thereof and the
Company will be entitled to pursue such other remedies at law or in equity as it
deems appropriate.

Section 4.  Release Of All Claims.

               In return for the Special Compensation Award described in Section
2.1h. hereof and the other provisions of this Agreement, the Executive hereby
knowingly and voluntarily waives and releases all rights and claims, known and
unknown, which the Executive may have against the Company, or any of its
Affiliates or Successors, or any of their officers, directors, managers,
employees or representatives, from the beginning of time to the date the
Executive signs this Agreement, including but not limited to all rights or
claims regarding the Executive's employment with the Company and the termination
of his



employment, except that such waiver will not be deemed to apply to any pension
or retirement benefits, or any qualified plan benefits which might vest on the
Executive's behalf prior to the Termination Date. This includes a release of any
rights or claims the Executive may have under the Federal Age Discrimination in
Employment Act; the Federal Americans with Disabilities Act, sections 503 and
504 of the Federal Rehabilitation Act, Title VII of the 1964 Civil Rights Act,
as amended, or any other federal, state or local law or regulation prohibiting
employment discrimination or restricting an employer's right to terminate
employees. This also includes a release by the Executive of all claims or rights
for wrongful discharge, defamation, intentional interference with contract or
economic advantage, invasion of privacy, and for any alleged physical or
emotional distress on any basis whatsoever. In addition, the Executive hereby
waives and releases any and all rights, demands or claims to future employment
by the Company or any of its Affiliates or Successors.

This Agreement and the release contained in the preceding paragraph, extends to
all claims of every kind or nature whatsoever, whether known or unknown,
suspected or unsuspected but does not constitute a release of claims under this
Agreement.

Section 5. Miscellaneous.         5.1 Definitions.           a.   The term
"Affiliate" shall mean any entity controlling, controlled by or under common
control with the Company, including, but not limited to, divisions and
subsidiaries of the Company.           b.   The term "Successor" will include
any person, firm, corporation or business entity which acquires all or
substantially all of the assets or succeeds to the business of the Company.



               5.2      Tax Withholding. The Company may withhold from any
benefits payable under this Agreement all federal, state, city, or other taxes
as may be required pursuant to any law or governmental regulation or ruling.

                5.3     Governing Law. To the extent not preempted by federal
law, the provisions of this Agreement will be construed and enforced in
accordance with the laws of the State of Ohio.

               5.4      Indemnification.  If the Internal Revenue Service
asserts that the amounts payable to the Executive under this Agreement give rise
to an excise tax under Section 4999 of the Internal Revenue Code and the
Executive co-operates with the Company in appealing the determination of the
Internal Revenue Service through whatever level of administrative or judicial
appeals is deemed appropriate by the Company, the Company shall indemnify the
Executive for the amount of such excise tax, for any interest and penalties
applicable thereto, and for any income or excise taxes payable on such
indemnification. The Company shall pay all costs of challenging the
determination that the excise tax applies to payments hereunder including any
administrative costs, court costs, attorney fees, and accounting fees, whether
incurred by the Company or incurred by the Executive.

               5.5      Successors.  This Agreement is personal to the Executive
and will not be assignable by him without the prior written consent of the
Company except that he can assign any payments under this Agreement (but not any
of his obligations under this Agreement) to his spouse or to his estate. This
Agreement may be assigned or transferred to and will be binding upon and inure
to the benefit of any Successor of the Company.

               5.6      Entire Agreement.  As of the execution date of this
Agreement, the Company and the Executive agree that this Agreement shall become
effective as of the Termination



Date and shall replace the Management Agreement dated August 17, 1998 between
the Company and the Executive as of the Termination Date if and only if the
Executive terminates employment with the Company on the Termination Date. If and
when this Agreement has become effective, it shall supersede any other prior
agreements or understandings, oral or written, between the Executive and the
Company with respect to the subject matter hereof and shall constitute the
entire agreement of the parties with respect thereto.

               5.7      Modification.  This Agreement will not be varied,
altered, modified, canceled, changed, or in any way amended except by mutual
agreement in a written instrument executed by the Company and the Executive or
their legal representatives.

               5.8      Execution of Agreement.   In executing this Agreement,
the parties acknowledge that they do so freely and voluntarily after having had
ample time to fully consider and reflect upon their decision to enter into this
Agreement, and not as a result of any duress, fraud or undue influence exerted
by either party upon the other. In addition, the Executive acknowledges that he
has read this Agreement carefully, that he has been advised by the Company to
consult an attorney or other independent advisor of his own choosing, and that
he has determined that it is in his best interest to enter into this Agreement.

               5.9      Periods For Consideration and Revocation.  The Executive
acknowledges that he has been given the right to a period of at least twenty-one
(21) days, if he so desires, within which to consider entering into this
Agreement and that he further has seven (7) days following execution of this
Agreement to revoke it. This Agreement shall not become effective or enforceable
until the later of the Termination Date and the date the revocation period has
expired.



               IN WITNESS WHEREOF, the Executive and the Company have executed
this Agreement as of the day and year first above written.

Scott Technologies, Inc.

 

By:____________________________________

 

And:___________________________________

 

______________________________________
                     Glen W. Lindemann



NON-COMPETITION AGREEMENT

               In consideration of the promises and covenants of Scott
Technologies, Inc. (the "Company") contained in the Separation Agreement between
the Executive and the Company including the possible payment of twenty-four (24)
months of Severance Pay to the Executive under certain circumstances, the
Executive hereby agrees that the Executive will not, for a period of two (2)
years after December 31, 2000, directly or indirectly, for himself or for
others, in any state of the United States or in any foreign country where the
Company or any of its Affiliates (as defined below) is then conducting business:

  (1)   engage, as an employee, partner, or sole proprietor, in any business
segment of any person or entity which competes, directly or indirectly, with the
product lines of the Company or its Affiliates; or           (2)   in connection
with any product lines of the Company or its Affiliates, render advice,
consultation, or services to or otherwise assist any other person or entity
which competes, directly or indirectly, with the Company or any of its
Affiliates with respect to such product lines.

For the purposes of this Non-Competition Agreement, the term "Affiliates" shall
mean any entity controlled by or under common control with the Company during
the period the Executive is employed by the Company or a division or subsidiary
of the Company, including, but not limited to, Company divisions and
subsidiaries.

               In the event of a breach or threatened breach of any of the
provisions of this Non-Competition Agreement by the Executive, the Company will
be entitled to preliminary and permanent injunctive relief, without bond or
security, sufficient to enforce the provisions hereof and the Company will be
entitled to pursue such other remedies at law or in equity as it deems
appropriate.

               The Executive understands that the foregoing restrictions may
limit his ability to engage in certain business pursuits during the period
provided for above, but acknowledges



that he will receive sufficiently higher Severance Pay from the Company than he
would otherwise receive to justify such restriction. The Executive acknowledges
that he understands the effect of the provisions of this Non-Competition
Agreement, that he has had reasonable time to consider the effect of these
provisions, and that he was encouraged to and had an opportunity to consult an
attorney with respect to these provisions. The Company and the Executive
consider the restrictions contained in this Non-Competition Agreement to be
reasonable and necessary. Nevertheless, if any aspect of these restrictions is
found to be unreasonable or otherwise unenforceable by a Court of competent
jurisdiction, the parties intend for such restrictions to be modified by such
Court so as to be reasonable and enforceable and, as so modified by the Court,
to be fully enforced.

               IN WITNESS WHEREOF, the Executive has executed this
Non-Competition Agreement as of this 10th day of November, 2000.

______________________________________
                     Glen W. Lindemann